Citation Nr: 0533069	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an effective date prior to February 15, 2002, 
for the assignment of a 100 percent disability rating for the 
service-connected mycosis fungoides.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO rating decision, which granted 
a 100 percent disability rating for the veteran's service-
connected mycosis fungoides, effective February 15, 2002.  
The veteran appealed for an earlier effective date.  

In May 2004, the veteran appeared at the RO and testified at 
a hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

Pursuant to 38 C.F.R. § 20.1001, the veteran filed a motion 
for reconsideration of a prior Board decision of September 
1990, which denied a rating greater than 30 percent for the 
service-connected mycosis fungoides; he alleged that there 
was error of fact and law within the decision and he sought 
reversal of the decision.  In December 2005, the Board denied 
his motion and promptly notified him of the decision.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In rating decisions in March 1995, May 1997, and January 
2001, the RO denied a rating in excess of 50 percent for the 
veteran's service-connected mycosis fungoides; the veteran 
did not appeal those decisions.  

3.  On February 15, 2002, the RO received the veteran's claim 
of entitlement to an increased rating for the service-
connected mycosis fungoides.  

4.  In an October 2002 rating decision, the RO granted a 100 
percent rating for the service-connected mycosis fungoides 
and assigned February 15, 2002 as the effective date of the 
increased rating, as it is not factually ascertainable that 
the disability increased to a 100 percent degree within the 
year preceding February 15, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 15, 
2002, for the assignment of a 100 percent rating for the 
service-connected mycosis fungoides, have not been met.  38 
U.S.C.A. §§ 5110, 5107, 7104 (West 2002); 38 C.F.R. § 
3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the assignment of the 
effective date for an increased rating for the service-
connected mycosis fungoides, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for an increased rating, 
and as such, the effective date issue on appeal falls within 
the exception for the applicability of 38 U.S.C.A. § 5103(a).

In any case, the RO provided the veteran with a copy of the 
rating decision dated in October 2002, which informed him of 
the reasons for its determination to assign February 15, 2002 
as the effective date for the assignment of a 100 percent 
rating for mycosis fungoides.  Moreover, the statement of the 
case sent to the veteran in July 2003 set forth the general 
requirements of applicable law pertaining to a claim for an 
earlier effective date, as well as reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  The statement of the case also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision and statement of the case, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 
5103.  As to notifying the veteran of what specifically VA 
had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish, 
a reasonable person could be expected to understand from the 
notice provided (i.e., through the rating decision and 
statement of the case) what information and evidence was 
needed to substantiate the claim.  Additionally, there is no 
evidence that VA failed to obtain evidence that it should 
have, in conjunction with the veteran's claim.  

Thus, any deficiency in furnishing notice was essentially 
cured, with no resulting prejudice to the veteran (see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)), when the RO 
provided the veteran a copy of the rating decision of October 
2002 and a statement of the case in July 2003.  These 
documents not only informed the veteran of the information 
and evidence needed to substantiate his claim (see 
38 U.S.C.A. §§ 5102, 5103) but also gave him the reasons for 
which it decided the way it did and the evidence it had 
considered in making its determination.  Further, while the 
RO did not specifically inform him as to the parties 
responsible for obtaining the evidence necessary to 
substantiate the claim, it is reasonable to expect that the 
veteran would comprehend this in light of the notice already 
given.  

The Board finds that any defect in the timing of the notice 
is not prejudicial to the veteran because it was sent prior 
to the transfer of the case to the Board for appellate 
consideration in May 2004, and the veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in May 2004.  The veteran has 
not identified any records for the RO to obtain on his 
behalf.  Further, while VA has not conducted medical inquiry 
in an effort to substantiate the claim (see 38 U.S.C.A.§ 
5103A(d)), it is noted that the adjudication of this 
particular claim is largely based on the historical record 
and that additional medical inquiry is not only unnecessary 
but also pointless.  It is difficult to identify what 
additional assistance VA could lend to the veteran to 
substantiate such claim.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Earlier Effective Date Claim

The veteran claims that an effective date earlier than 
February 15, 2002 is warranted for the 100 percent rating 
assigned for his service-connected mycosis fungoides.  He 
argues that many years ago his disability rating should never 
have been reduced, from 100 percent to 30 percent, effective 
in June 1989, due to the severity of his condition.  He 
maintains that his condition has in fact progressively 
worsened over the years.  He asserts that the effective date 
should be retroactive to the date that he was initially 
assigned a 100 percent rating in the late 1980s.  

Historically, in a November 1987 rating decision, the RO 
granted a 100 percent rating for the service-connected 
mycosis fungoides, effective in July 1987.  In a March 1989 
rating decision, the RO reduced the 100 percent rating to 30 
percent, effective in June 1989.  The veteran appealed that 
decision to the Board, and in a September 1990 decision, the 
Board denied a rating in excess of 30 percent for the 
disability.  In a June 1991 rating decision, the RO denied an 
increased rating for mycosis fungoides.  In a June 1993 
rating decision, the RO granted a 50 percent rating for the 
disability, effective in October 1992.  In rating decisions 
in March 1995, May 1997, and January 2001, the RO denied a 
rating in excess of 50 percent for the mycosis fungoides, and 
the veteran did not appeal those decisions.  

It is noted that the Board's September 1990 decision is 
final.  38 U.S.C.A. § 7104.  Moreover, as the veteran did not 
appeal the subsequent rating decisions of June 1991, June 
1993, March 1995, May 1997, and January 2001, they too are 
final.  38 U.S.C.A. § 7105.  Thus, the effective date for any 
subsequent increased rating must be determined in relation to 
a new claim.  That new claim was filed on February 15, 2002.  

In that regard, the Board notes that the record is devoid of 
any communication from or action on the part of the veteran 
or his representative, which could constitute a claim or 
indicate an intent to apply for an increased rating, in the 
period between the RO rating decision of January 2001 and the 
receipt of his claim for increase on February 15, 2002.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  Absent 
specific allegations of clear and unmistakable error, the RO 
decision of January 2001, as noted, is considered to be final 
and is not subject to further review at this time based on 
the evidence then of record.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

A careful review of the record reflects that, in an October 
2002 rating decision, the RO assigned a 100 percent rating 
for the veteran's service-connected mycosis fungoides, 
effective on February 15, 2002, which is the date of VA 
receipt of the claim for an increased rating.  The only 
medical evidence on file dated in the year preceding the 
February 15, 2002 claim is VA treatment records, and they do 
not reflect an increase in the severity of his mycosis 
fungoides.  In any case, the veteran does not allege that the 
disability increased on a specific date within the year 
preceding the claim.  

In view of the foregoing, it is not factually ascertainable 
that the mycosis fungoides increased in severity on some date 
within the year preceding February 15, 2002.  Therefore, the 
effective date for the increased rating, from 50 percent to 
100 percent, for the mycosis fungoides may be no earlier than 
the date of receipt of the claim (i.e., February 15, 2002).  
The RO assigned the earliest effective date legally permitted 
in this case, for an award of an increased rating, and no 
earlier effective date is permitted by law (absent a finding 
of clear and unmistakable error in a prior decision, and such 
is not the subject of the present appeal).  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The Board has noted the veteran's contention that the RO 
should not have reduced his rating, from 100 percent to 30 
percent, more than 15 years ago, and that the Board decision 
of September 1990, which reviewed the RO's action, should be 
reversed.  Such contentions were recently addressed when the 
Board reconsidered its September 1990 decision (see 
Introduction, herein above), wherein it was found that any 
errors in the 1990 decision did not have an effect on its 
outcome.  The Board also notes the fact that the veteran did 
not appeal any of the numerous RO rating decisions, which 
followed the September 1990 Board decision and which 
addressed his repeated claims for an increased rating.  While 
the Board is sympathetic to the veteran's claim, in this case 
the effective date of a 100 percent rating may be no earlier 
than the date the claim was received on February 15, 2002.  


	(CONTINUED ON NEXT PAGE)





ORDER

An effective date prior to February 15, 2002, for the 
assignment of a 100 percent disability rating for the 
service-connected mycosis fungoides, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


